In re: Peter J. Dupre, Jr., Beulah Hebert Dupre and Hebert Dupre and Hebert F. Frederick, Jr., applying for certiorari, or writ of review, to the Court of Appeal, First Circuit, Parish of Terrebonne, 216 So. 2d 576.
Writ refused. On the facts found by the Court of Appeal, the result is correct.
HAMLIN, J., concurs. He is of the further opinion that Art. XI of the petition contains mere conclusions of the pleader. Plaintiffs have not shown how and in what manner they will suffer prejudice, how public funds will be wasted; and how and in what manner they will suffer irreparable injury.
BARHAM, J., dissents from the refusal of the writ and will assign written reasons.